DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 has been entered.
 
Status of the Claims
	The amendment filed on 12/20/2021 has been entered. Claim 3 has been amended. Claims 1-6 are currently pending, Claims 1-2 and 4-6 have been withdrawn from further consideration, and Claim 3 is under current examination.

Withdrawn Rejection
	Claim 3 has been amended to obviate introduction of new matter and thus the 112(a) rejection of the claim has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "heteroatom linking moieties" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim when X has only a single divalent heteroatom linking moiety NR or a single trivalent heteroatom linking moiety.

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladilina (Ladilina, E. Y. et al. “Reactions of Primary Amines with Tetracyanoethylene” Russian Journal of Organic Chemistry, Vol. 40, No. 9, 2004, pp. 1258–1264. Translated from Zhurnal Organicheskoi Khimii, Vol. 40, No. 9, 2004, pp. 1308–1314; cited in Office Action 06/30/2020).
Ladilina teaches a silsesquioxane [RSiO1.5] wherein R is -CH2CH2CH2NHCH2CH2C≡N (page 1260, 2nd column), and thus the compound is of formula as follows:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that the heteroatom N in the silsesquioxane is trivalent as instantly claimed because it is covalently bonded to three moieties -H, -CH2CH2C≡N and -CH2CH2CH2SiO1.5. Furthermore, the heteroatom N linking moiety does adjoin the silicon atom and the CN-CH2-CH2- linkage is bonded to the heteroatom N.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is newly rejected under 35 U.S.C. 103 as being unpatentable over Pike (Pike, R. M. et al. Patent number US3,033,815; cited in IDS 08/28/2019).
Pike teaches siloxane compound of the following formula (underlined reads on the claimed silsesquioxane of formula (3)) (col. 5):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    26
    434
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    53
    592
    media_image5.png
    Greyscale


	Pike teaches that the above compound is prepared by hydrolysis of organosilane compounds (col. 5, lines 25-27) and one of the exemplified organosilane compounds in Pike is the following:

    PNG
    media_image6.png
    44
    353
    media_image6.png
    Greyscale

	Thus, hydrolyzing the above organosilane compound, a skilled artisan would have been a reasonable expectation of success in obtaining a siloxane that reads on the instantly claimed silsesquioxane of formula (3).
It is noted that the N linking moiety in the siloxane that would be formed from the above organosilane is trivalent as instantly claimed because it is covalently bonded to three moieties –(CH2CH2C≡N)2 and –(CH2)4SiO3-b/2.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the instantly claimed silsesquioxane of formula (3) in view of Pike.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622